           Case 2:12-cr-00294-TLN Document 247 Filed 05/11/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 2:12-cr-00294-TLN
12                        Plaintiff,
13             v.                                      ORDER
14    DARRELL PATRICK HINZ,
15                        Defendant.
16

17            This matter is before the Court on Defendant Darrell Patrick Hinz’s (“Defendant”)

18   Emergency Motion for Compassionate Early Release or to Reduce Sentence. (ECF No. 243.)

19   The Government filed an opposition. (ECF No. 244.) Defendant filed a reply. (ECF No. 246.)

20   For the reasons set forth below, the Court DENIES Defendant’s motion.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
       Case 2:12-cr-00294-TLN Document 247 Filed 05/11/20 Page 2 of 5

 1          I.       FACTUAL AND PROCEDURAL BACKGROUND

 2          On November 20, 2015, Defendant pleaded guilty to conspiracy to commit mail and wire

 3   fraud in violation of 18 U.S.C. § 1349 (Count 1), conspiracy to launder monetary instruments in

 4   violation of 18 U.S.C. § 1956(h) (Count 7), and making and subscribing to a false tax return in

 5   violation of 26 U.S.C. § 7206(1) (Count 32). (ECF No. 151.) On June 16, 2016, the Court

 6   sentenced Defendant to a 97-month term of imprisonment on each of Counts 1 and 7, a 36-month

 7   term of imprisonment on Count 32 to be served concurrently, and a 24-month term of supervised

 8   release. (ECF No. 188.) Defendant was serving his sentence at FCI Taft, but due to its recent

 9   closure was transferred to FCI Mendota on April 17, 2020. Defendant’s projected release date is

10   in July 2023.

11          On April 4, 2020, Defendant submitted a request for compassionate release to the warden

12   of Taft. (ECF No. 243-1.) On April 6, 2020, the Executive Assistant/Grievance Coordinator at

13   Taft responded that due to the number of requests and a lack of guidance from the Bureau of

14   Prisons (“BOP”), no individual responses to the requests would be provided. (ECF No. 243-2 at

15   2.) On April 21, 2020, Defendant filed the instant motion for immediate release to home

16   detention. (ECF No. 243.) Defendant argues he is at a greater risk of contracting COVID-19

17   because he is 55 years old and suffers from hypertension. (Id. at 2.) In opposition, the

18   Government argues this Court does not have jurisdiction to designate the place of Defendant’s

19   imprisonment under 18 U.S.C. § 3621 and cannot rule on Defendant’s 18 U.S.C. § 3582(c)

20   motion until 30 days after Defendant submitted his request to the BOP at Taft. (ECF No. 244 at
21   8–9, 10–11.) The Government further argues Defendant failed to demonstrate extraordinary and

22   compelling reasons to warrant his release. (Id. at 12–15.)

23          II.      ANALYSIS

24                   A.    Exhaustion

25          Generally, a court “may not modify a term of imprisonment once it has been imposed.”

26   18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25 (2010). The
27   compassionate release provision of 18 U.S.C. § 3582(c)(1)(A) sets forth a rare exception to the

28   general rule. However, relief under 18 U.S.C. § 3582(c)(1)(A) is only available
                                                       2
       Case 2:12-cr-00294-TLN Document 247 Filed 05/11/20 Page 3 of 5

 1

 2                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the Bureau of Prisons
 3                  to bring a motion on the defendant’s behalf or the lapse of 30 days
                    from the receipt of such a request by the warden of the defendant’s
 4                  facility, whichever is earlier.
 5           18 U.S.C. § 3582(c)(1)(A).

 6          In the instant case, the parties do not dispute Defendant filed a compassionate release

 7   request at Taft as required by 18 U.S.C. § 3582(c)(1)(A) on April 4, 2020. Defendant seems to

 8   believe the Government’s position is that Defendant needed to file a new request once he arrived

 9   at FCI Mendota, and he spends much of his reply challenging that position. (See ECF No. 246 at

10   4.) However, the Government did not make such an argument. To the contrary, the Government

11   agrees the 30-day period began when Defendant submitted his request at Taft and cites at least

12   two other district courts that reached similar conclusions. (ECF No. 244 at 12) (“[T]he

13   government requests . . . the Court dismiss the motion for lack of jurisdiction until 30 days have

14   passed from the time Hinz submitted his request at Taft.”) The Government merely argued that 30

15   days from April 4, 2020 had not passed when Defendant filed the instant motion on April 21, 2020.

16   As of the date of this Order, 30 days have passed since Defendant filed his request. Therefore,

17   Defendant has now met the exhaustion requirement.

18                  B.      Extraordinary and Compelling Reasons

19          Defendant is eligible for compassionate release only if he can demonstrate there are

20   “extraordinary and compelling reasons” for a sentence reduction and such a reduction is
21   “consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

22   § 3582(c)(1)(A). Defendant has not met his burden.

23          The Sentencing Commission’s relevant policy statement on compassionate release

24   identifies medical conditions that satisfy the “extraordinary and compelling” requirement.

25   U.S.S.G. § 1B1.13, cmt. n. 1(A). More specifically, the “extraordinary and compelling”

26   requirement is met where a defendant is: (i) suffering from a terminal illness; or (ii) suffering
27   from a serious physical or medical condition, serious functional or cognitive impairment, or

28   deteriorating physical or mental health because of the aging process “that substantially diminishes
                                                         3
           Case 2:12-cr-00294-TLN Document 247 Filed 05/11/20 Page 4 of 5

 1   the ability of the defendant to provide self-care within the environment of a correctional facility

 2   and from which he or she is not expected to recover.” Id.

 3            Under normal circumstances, the Defendant’s medical condition would not satisfy the

 4   “extraordinary and compelling” standard. The only evidence Defendant provides to verify his

 5   hypertension is a prescription for Lisinopril. (ECF No. 243-5.) Neither the presentencing report

 6   nor Defendant’s limited BOP medical records — filed under seal by the Government — indicate

 7   that Defendant has been diagnosed with hypertension.1 There is no indication his hypertension is

 8   terminal, nor that it causes serious functional or cognitive impairment such that he is unable to

 9   provide self-care while imprisoned. Further, Defendant’s age, 55, does not place him in a higher

10   at-risk group. As of the date of this Order, there are no confirmed cases of COVID-19 at FCI

11   Mendota.

12            As a whole, Defendant’s arguments about COVID-19 are too general and wide-ranging.

13   See, e.g., United States v. Eberhart, No. 13-cr-00313-PJH-1, 2020 WL 1450745, at *2 (“General

14   concerns about possible exposure to COVID-19 do not meet the criteria for extraordinary and

15   compelling reasons for a reduction in sentence set forth in the Sentencing Commission’s policy

16   statement[.]”). Defendant’s concerns are understandable but do not raise to the level of

17   “extraordinary and compelling” at this time.

18            In sum, the Court DENIES Defendant’s request for compassionate release because he did

19   not meet his burden to show there are “extraordinary and compelling reasons” for his release.2

20   ///
21   ///

22   ///

23   ///

24   ///

25   1
             Defendant’s BOP medical records do indicate Defendant is prescribed Lisinopril 5mg, but
26   those records do not indicate that the prescription is for diagnosed hypertension.
     2
27          To the extent Defendant alternatively asks the Court to change his custody status to home
     confinement, 18 U.S.C. § 3621(b) precludes the Court from doing so. See 18 U.S.C. § 3621(b)
28   (precluding judicial review of BOP placement decisions).
                                                      4
       Case 2:12-cr-00294-TLN Document 247 Filed 05/11/20 Page 5 of 5

 1         III.   CONCLUSION

 2         For the foregoing reasons, the Court hereby DENIES Defendant’s Emergency Motion for

 3   Early Release. (ECF No. 243.)

 4         IT IS SO ORDERED.

 5   DATED: May 8, 2020

 6

 7
                                                        Troy L. Nunley
 8                                                      United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 5
